This is an application for writ of habeas corpus by Joe King, who alleges that he is illegally restrained of his liberty by the officers of the city of Oklahoma City and is now compelled to work on the highways near the city of Luther in Oklahoma county under some contract arrangement existing between the officers of Oklahoma City and the officers of Oklahoma county, by virtue of a commitment issued on a judgment and sentence of the municipal court of Oklahoma City, wherein he was sentenced to pay a fine of $25 and costs and serve a sentence of ten days in the city jail. On the 18th day of December, 1916, the writ issued, returnable the next day, at which time on the hearing of the case before the court and upon the authority of Ex parte Johnson, ante, p. 30,161 P. 1097, the writ was allowed, and the petitioner was discharged from custody. *Page 52